[Cite as State v. Young, 2018-Ohio-4920.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 8-18-11

        v.

SHANDRA N. YOUNG,                                         OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR17-07-0218

                                      Judgment Affirmed

                         Date of Decision:    December 10, 2018




APPEARANCES:

        Eric J. Allen for Appellant

        Sarah J. Warren for Appellee
Case No. 8-18-11


SHAW, J.

       {¶1} Defendant-Appellant, Shandra N. Young, appeals the March 7, 2018

judgment entry journalizing her conviction after pleading guilty to one count of

reckless homicide and one count of aggravated possession of drugs, and sentencing

her to an aggregate prison term of forty-eight months. On appeal Young claims that

she was denied due process when the trial court accepted her guilty plea without an

adequate factual basis presented by the prosecution in the record, and that the trial

court erred in ordering her to serve consecutive prison terms for the convictions.

                                Procedural History

       {¶2} On July 11, 2017, the Logan County Grand Jury returned a four count

indictment alleging Young committed the following offenses: Count One, Reckless

Homicide, in violation R.C. 2903.041(A), a felony of the third degree; Count Two,

Abuse of a Corpse, in violation of R.C. 2927.01(A), (C), a misdemeanor of the

second degree; Count Three, Aggravated Possession of Drugs, in violation of R.C.

2925.11(A), (C)(1)(a), a felony of the fifth degree; and Count Four, Possession of

Heroin, in violation of R.C. 2925.11(A), (C)(6)(a), a felony of the fifth degree.

       {¶3} According to the Bill of Particulars, Counts One and Two, as charged

in the indictment, stemmed from allegations that on February 16, 2017, Young and

her husband, Jeffrey, were present when their friend, Thomas Cotterman, overdosed

and died. Specifically, Young’s husband arranged to meet his drug dealer in Dayton


                                         -2-
Case No. 8-18-11


to purchase drugs. Cotterman permitted Young and her husband to use his vehicle

and traveled with them. On the return trip to Logan County, the trio broke up the

drugs and each consumed at least one line in the vehicle. Upon returning to the

Indian Lake area, Young noticed that Cotterman, who was seated in the backseat,

was having respiratory issues and problems breathing. When Cotterman started to

gasp and appeared to stop breathing, Young attempted to perform CPR on

Cotterman. Young claimed she repeatedly asked her husband to take Cotterman to

the hospital, but he refused, stating that Cotterman would eventually come out of

the overdose. Young splashed some water on Cotterman and he appeared to be

breathing better. Cotterman was then left in the vehicle overnight.

      {¶4} The next morning at 6:00 a.m., Young drove her husband to work in the

vehicle and heard Cotterman make gurgling sounds as he attempted to breathe.

Young’s husband still refused to take Cotterman to the hospital. Young went home,

showered, and checked on Cotterman in the vehicle. He was barely breathing. At

approximately 8:30-9:00 a.m., Young picked up her husband from work to take

Cotterman to the hospital. However, Young’s husband decided to drive Cotterman

to Lima, because he thought the hospital there was better than the local one. Young

and her husband then stopped to pick up Jeffery’s grandmother, who lived in the

area, because she had a valid driver’s license. They then drove Cotterman to Lima.

Young was dropped off at a fast food restaurant across the street from the hospital


                                        -3-
Case No. 8-18-11


in Lima. Young’s husband and his grandmother then took Cotterman to the

Emergency Room, where Cotterman was determined to be flatlining and had a

temperature of 77.9 degrees upon arrival. Cotterman died shortly thereafter of what

was later determined to be carfentanil toxicity.

       {¶5} Count Three, as charged in the indictment, pertained to allegations that

on March 4, 2017, Young was found in possession of fentanyl when law

enforcement conducted a traffic stop of Young’s husband who was driving under

suspension. Young later confessed to law enforcement that she and her husband

purchased a half gram of drugs for $30.00. The substance found on Young was

determined to be fentanyl.

       {¶6} Count Four listed in the indictment contained allegations that on May

3, 2017, while Young was incarcerated at the local jail, another person conveyed

heroin on her person into the jail and Young consumed the heroin.

       {¶7} Young was subsequently arraigned and entered a plea of not guilty and

was given a personal recognizance bond.

       {¶8} On August 14, 2017, the trial court revoked Young’s bond and issued a

capias warrant after granting the prosecution’s motion to revoke Young’s bond

because she was found to be in possession of PCP and cocaine, which was a

violation of the conditions of her bond. The trial court permitted a surety bond to




                                         -4-
Case No. 8-18-11


be issued for Young’s release premised upon her compliance with certain

conditions.

       {¶9} On October 4, 2017, the trial court again revoked Young’s bond and

issued a capias warrant after granting the prosecution’s motion to revoke Young’s

bond because she failed to report to the Adult Parole Authority office for a daily

drug screen, which was a condition of her bond. Young also failed to appear for a

final pre-trial hearing, causing the date for a jury trial to be continued.

       {¶10} On January 22, 2018, Young appeared in court for a change of plea

hearing, where pursuant to a negotiated plea agreement Young withdrew her

previously tendered not guilty pleas and entered pleas of guilty to Count One,

Reckless Homicide, and Count Three, Aggravated Possession of Drugs, as charged

in the indictment. In exchange for her entering her guilty pleas, the prosecution

agreed to dismiss Count Two, Abuse of a Corpse, and Count Four, Possession of

Heroin. The trial court accepted Young’s guilty pleas and ordered a pre-sentence

investigation report to be completed.

       {¶11} On March 7, 2018, the trial court sentenced Young to thirty-six months

in prison for her third degree felony Reckless Homicide conviction, and twelve

months in prison for her fifth degree felony Aggravated Possession of Drugs

conviction. The trial court found the relevant factors in R.C. 2929.14(C)(4) to be




                                          -5-
Case No. 8-18-11


applicable and ordered the prison terms to run consecutive for a total of forty-eight

months.

       {¶12} Young now appeals from the trial court’s judgment entry of conviction

and sentence, asserting the following assignments of error for our review.

                       ASSIGNMENT OF ERROR NO. 1

       A FELONY CRIMINAL CONVICTION, WHETHER FROM
       PLEA OR TRIAL, WHOLLY DEVOID OF ANY FACTUAL
       SUPPORT IN THE RECORD IS A DENIAL OF DUE PROCESS
       UNDER THE FOURTEENTH AMENDMENT TO THE
       UNITED STATES CONSTITUTION AND/OR ARTICLE I,
       SECTION 10 OF THE OHIO CONSTITUTION.

                       ASSIGNMENT OF ERROR NO. 2

       THE RECORD IN THIS MATTER DOES NOT SUPPORT THE
       IMPOSITION OF CONSECUTIVE SENTENCES PURSUANT
       TO STATE LAW R.C. 2929.14.

                             First Assignment of Error

       {¶13} In her first assignment of error, Young argues that the trial court erred

when it accepted her guilty plea and found her guilty, absent an explanation of the

circumstances constituting the reckless homicide offense.        Young claims that

without an explanation of circumstances the court lacked a factual record sufficient

to support the trial court’s finding of guilty. In her brief, Young relies on cases

construing R.C. 2937.07, which provides that “[i]f the offense is a misdemeanor

and accused pleads guilty to the offense, the court or magistrate shall receive and

enter the plea unless the court or magistrate believes that it was made through fraud,

                                         -6-
Case No. 8-18-11


collusion, or mistake.” (Emphasis added). That section creates a mechanism to

avoid such defects by providing that “[u]pon receiving a plea of guilty, the court or

magistrate shall call for an explanation of the circumstances of the offense from the

affiant or complainant or the affiant or complainant’s representatives,” and that

“[a]fter hearing the explanation of circumstances, together with any statement of the

accused,” the court or magistrate shall impose a sentence or continue the case for

that purpose. R.C. 2937.07

       {¶14} By its terms, R.C. 2937.07 has no application to the two felony

offenses to which Young entered guilty pleas.         See State v. Guy, 2d Dist.

Montgomery No. 22444, 2008-Ohio-3483, ¶ 9. Therefore, R.C. 2937.07 confers no

substantive right that would prevent the trial court from finding Young guilty absent

an explanation of the circumstances constituting her felony offenses. Rather, pleas

of guilty or no contest to charges alleging felony offenses are instead governed by

Crim.R. 11(C).

       {¶15} Although, Young does not assign error to the trial court’s handling of

her guilty pleas pursuant to Crim.R. 11(C), we nevertheless note that the transcript

of the proceedings demonstrates that the trial court complied with every requirement

dictated by Crim.R. 11 in its plea colloquy with Young. Specifically, Young

acknowledged her understanding of the nature of the charges listed in the indictment

and that by pleading guilty she was making a complete admission of guilt to the


                                         -7-
Case No. 8-18-11


allegations contained in the indictment.       Accordingly, we find that Young’s

arguments regarding the inadequacy of the factual basis in the record to be without

merit and overrule the first assignment of error.

                            Second Assignment of Error

       {¶16} In her second assignment of error, Young claims the trial court’s

imposition of consecutive sentences pursuant to R.C. 2929.14(C)(4) was not

supported by the record and contends that her sentence is contrary to law.

       {¶17} An appellate court generally reviews felony sentences under the

standard of review set forth in R.C. 2953.08(G)(2), which states:

       The court hearing an appeal under division (A), (B), or (C) of this
       section shall review the record, including the findings underlying
       the sentence or modification given by the sentencing court.

       The appellate court may increase, reduce, or otherwise modify a
       sentence that is appealed under this section or may vacate the
       sentence and remand the matter to the sentencing court for
       resentencing. The appellate court’s standard for review is not
       whether the sentencing court abused its discretion. ‘The appellate
       court may take any action authorized by this division if it clearly
       and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s
       findings under division (B) or (D) of section 2929.13, division
       (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
       2929.20 of the Revised Code, whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.

       {¶18} Appellate courts “may vacate or modify any sentence that is not

clearly and convincingly contrary to law” only when the appellate court clearly and

                                         -8-
Case No. 8-18-11


convincingly finds that the record does not support the sentence. State v. Marcum,

146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 23.

       {¶19} “In order to impose consecutive sentences, a trial court is required

under R.C. 2929.14(C)(4) to make certain findings for the record and to incorporate

these findings into the judgment entry.” State v. Taflinger, 3d Dist. Logan No. 8-17-

20, 2018-Ohio-456, ¶ 10. Specifically, R.C. 2929.14(C)(4) states:

       If multiple prison terms are imposed on an offender for
       convictions of multiple offenses, the court may require the
       offender to serve the prison terms consecutively if the court finds
       that the consecutive service is necessary to protect the public from
       future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the
       offender’s conduct and to the danger the offender poses to the
       public, and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses
       while the offender was awaiting trial or sentencing, was under a
       sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
       of the Revised Code, or was under post-release control for a prior
       offense.

       (b) At least two of the multiple offenses were committed as part
       of one or more courses of conduct, and the harm caused by two or
       more of the multiple offenses so committed was so great or
       unusual that no single prison term for any of the offenses
       committed as part of any of the courses of conduct adequately
       reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from
       future crime by the offender.

R.C. 2929.14(C)(4).


                                         -9-
Case No. 8-18-11


       {¶20} Here, the record reflects that the trial court specifically found that:

       [c]onsecutive sentences are necessary to protect the public from
       future crime and/or punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the
       offender’s conduct and to the danger the offender poses to the
       public. The offender committed one or more of the multiple
       offenses while the offender was awaiting trial or sentencing, was
       under a sanction imposed pursuant to section 2929.16, 2929.17, or
       2929.18 of the Revised Code, or was under post-release control for
       a prior offense.

(Doc. No. 55 at 2).

       {¶21} Appellant does not claim the trial court failed to make the proper

findings under R.C. 2929.14(C)(4); rather, she maintains the findings were not

supported by the record. Specifically, Young claims the trial court did not give due

consideration to certain mitigating factors such as the fact that she is a victim of

domestic violence and that “she has long suffered various forms of abuse from her

controlling husband;” that she has a “long-standing drug addiction;” and that she

“has developmental and cognitive delays that allow her to be easily influenced,

especially after becoming intoxicated with illicit substances.” (Appt. Br. at 5).

Young also points to her expression of remorse at the sentencing hearing and her

family support to help her get sober and to divorce her husband.

       {¶22} Contrary to Young’s contentions on appeal, the record reflects that the

trial court did consider these mitigating factors, but found that they did not outweigh

certain aggravating factors revealed in Young’s pre-sentencing investigation report.


                                         -10-
Case No. 8-18-11


In particular, the trial court noted that Young had a history of substance abuse and

drug-related offenses, and had been given community control sanctions

“repeatedly” and that “clear * * * attempts to intervene [with her substance abuse]

have not worked” for her. (Doc. No. 78 at 14). The trial court further noted in its

dialogue with Young at sentencing that her criminal conduct had become more

serious over time, “now, ultimately leading to the death of another. You have to be

held accountable for this offense.” (Id.)

       {¶23} The trial court also observed that Young was on probation for a prior

offense when the underlying offenses occurred. The trial court stated to Young,

“[y]ou have a significant history of criminal convictions. You have not responded

well to * * * probation. [The] victim in this case suffered, obviously, serious

physical harm, that being death. He was a friend of yours. You literally watched a

friend die.” (Id). The trial court further found the record demonstrated that Young

was not amenable to community control.

       {¶24} Based on the record before us, Young failed to clearly and

convincingly demonstrate that the trial court erred by ordering her to serve the

prison sentences consecutively.      The trial court made the appropriate R.C.

2929.14(C)(4) findings before imposing consecutive sentences and incorporated

those findings in its sentencing entry. Moreover, as demonstrated above, the trial

court’s findings with regard to imposing consecutive sentences were supported by


                                        -11-
Case No. 8-18-11


the record. Therefore, the trial court did not err in ordering consecutive sentences

and we overrule the second assignment of error.

       {¶25} For all these reasons, the assignments of error are overruled and the

judgment of the trial court is affirmed.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                           -12-